                    IN THE DISTRICT COURT OF THE UNITED STATES
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

QUINTELL R. TAYLOR, #210563,                   )
                                               )
           Plaintiff,                          )
                                               )
   v.                                          )       CIVIL ACT. NO. 2:19-cv-758-ECM
                                               )                  (WO)
JEFFERSON DUNN, et al.,                        )
                                               )
           Defendants.                         )

                         MEMORANDUM OPINION and ORDER

        On December 18, 2019, the Magistrate Judge entered a Recommendation (doc. 19) to

which no timely objections have been filed. After an independent review of the file and upon

consideration of the Recommendation, and for good cause, it is

        ORDERED as follows that:

        1. the Recommendation of the Magistrate Judge is ADOPTED;

        2. this case is DISMISSED without prejudice for the Plaintiff’s failure to file an

amended complaint in compliance with the orders of this Court.

        3. the Plaintiff’s motion for a preliminary injunction (doc. 3) is DENIED because,

under the circumstances of this case, there is no basis for entry of a preliminary injunction;

and

        4. other than the filing fee already assessed, no costs are taxed.

        A separate Final Judgment will be entered.

        Done this 8th day of January, 2020.

                                         /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE
